Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of November 12,
2007 (the “Effective Date”), by and between Travelzoo Inc., a Delaware
corporation (the “Company”) with principal corporate offices at 590 Madison
Avenue, 21st Floor, New York, NY 10022, and CJ Kettler, whose address is
currently xxxxxxxxx, xxxxxxx, xx xxxxx (“Employee”). The Company and Employee
are at certain times each referred to herein as a Party, and collectively
referred to herein as “the Parties.”

WHEREAS, the Company desires to retain Employee as President, North America, and
Employee desires to perform such service for the Company, on the terms and
conditions as set forth herein;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
Parties as follows:

 

1.

Duties and Scope of Employment.

(a)       Position. Employee shall be employed as President, North America, and
shall have the responsibilities and duties customarily associated with the
position of a President of a Division. Employee shall report directly to the
Chief Executive Officer.

(b)       Duties. During the term of Employee’s employment with the Company,
Employee shall devote her full time, skill and attention to her duties and
responsibilities as President, North America, which Employee shall perform
faithfully, diligently and competently, and Employee shall use her best efforts
to further the business of the Company. During the term of the Agreement,
Employee agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Company; provided, however, that this provision shall not be
interpreted to prohibit Employee from involvement in any charitable or community
activity/organization that she is currently involved in and that does not
materially interfere with her ability to perform her duties under this
Agreement. Employee shall be permitted, to the extent such activities do not
materially and adversely affect the ability of Employee to fully perform her
duties and responsibilities hereunder, to (i) manage Employee's personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees, and (iii) with the consent of the Company (which consent shall not
be unreasonably withheld and is given for the matters listed in Exhibit A),
serve as an advisor or a member or a non-executive chairman of the board of
directors of any noncompeting business.

(c)       Indemnification. Simultaneously with the execution of this Agreement,
the Company shall deliver to Employee a director and officer Indemnification
Agreement in the form attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------

 

2.   Term of Employment. The term of this Agreement shall be for the period (the
“Term”) commencing on the Effective Date and terminating on the date which is
eighteen (18) months after the Effective Date (the “Expiration Date”).
Notwithstanding the foregoing, this Agreement shall expire on the date the
Employee dies, and may be terminated either (i) by the Company during the Term,
by delivery of written notice to Employee, (a) for Cause (as hereinafter
defined), (b) because of Disability (as hereinafter defined) or (c) without
Cause, or (ii) by Employee (a) without “Good Reason” (as hereinafter defined),
(b) with “Good Reason” or (c) following a “Change of Control” (as hereinafter
defined). If Employee continues in employment after the Expiration Date, any
such employment will be on an at will basis.

 

(a)       Termination by Company without Cause. If Employee is terminated by the
Company during the Term for reasons other than Cause (as defined in Section
2(b)) or Disability (as defined in Section 2(c)), or if the Employee resigns
during the Term with “Good Reason” (as defined in Section 2(d)), Employee shall
receive the Base Salary (as defined herein) and benefits earned through the date
of termination, plus a lump-sum payment equal to the Base Salary or, if the Base
Salary has been increased, the increased Base Salary (“Severance Pay”), subject
to Section 2(f). For the avoidance of doubt, the Severance Pay will not be
considered subject to Section 409(A) of the Internal Revenue Code.

(b)       Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, if Employee is terminated for “Cause” as defined herein or dies
at any time, Employee or her estate will receive only payment of her Base Salary
and benefits through the date of termination or death. For purposes of this
Agreement, “Cause” shall mean that the Employee has (i) continually failed to
perform her duties under this Agreement for a period of 30 days after written
notice from the Company setting forth with particularity such failure, (ii)
committed an act of fraud upon the Company or breached her duty of loyalty to
the Company, (iii) committed a felony or a crime of dishonesty, fraud or moral
turpitude under the laws of the United States or any state thereof; (iv)
misappropriated any funds, property or rights of the Company; (v) violated the
Company’s policies regarding workplace conduct, discrimination, sexual
harassment, etc.; (vi) willfully failed or refused, following receipt of an
explicit directive from the Company, to comply with the material terms of this
Agreement; or (vii) failed or refused to cooperate with the Company, or at the
Company’s request any governmental, regulatory or self-regulatory agency or
entity, in providing information with respect to any act or omission in
performing her duties as an employee of the Company, if such request is made
connection with any criminal or civil actions, administrative or regulatory
proceedings or investigations against or relating to the Company by any
governmental, regulatory or self-regulatory agency or entity.

(c)       Termination because of Disability. Notwithstanding any provision of
this Agreement to the contrary, if Employee is terminated as a result of a
“Disability” (as defined herein) during the Term, Employee will receive only
payment of her Base Salary, and benefits through the date of termination, and
pro rata bonuses pursuant to Sections 3(b) and 3(c), if any, for the calendar
quarter in which Employee ceased performing services for the

 

2

 

--------------------------------------------------------------------------------

 

Company (“Active Employment”) based on performance through the last day of
Active Employment. For purposes of this Agreement, “Disability” shall mean a
physical or mental impairment that prevents or can be reasonably expected to
prevent the performance by the Employee of her duties hereunder for a continuous
period of 120 calendar days or longer, or that prevents the performance by
Employee of her duties hereunder for more than a total of 85 business days, in
any 12-month period, subject to the reasonable accommodation requirements of the
Americans with Disabilities Act and other applicable laws.

(d)       Employee Resignation. If the Employee resigns with Good Reason during
the Term, Employee shall receive Severance Pay after such resignation, subject
to Section 2(f). “Good Reason” shall be defined as (i) the relocation of
Employee’s place of employment or the Company’s principal executive offices
outside of New York City without Employee’s express written consent; (ii) any
material reduction in Employee’s Base Salary or the potential amount of
Employee’s Performance Bonus or Discretionary Bonus; (iii) any material
diminution in Employee’s duties, responsibilities or authority as described in
Section 1 above without Employee’s consent; or (iv) the Company’s material
breach of this Agreement. Employee may exercise the right to resign for Good
Reason pursuant to this Section 2(d) only if the Company fails to cure any such
deficiency within thirty (30) calendar days of receiving timely written notice
from Employee. Employee must provide said written notice to the Company within
thirty (30) calendar days after receiving notice of an event triggering the
right to resign for Good Reason under this Section (2)(d). Employee understands
that if she resigns without Good Reason during the Term of this Agreement, she
shall only receive the Base Salary and benefits earned as of the date of
termination.

(e)       Employee Resignation Following a Change of Control. If, after a Change
of Control, as hereinafter defined, occurs during the Term, Employee is not
offered a position of comparable pay and responsibilities in the same geographic
area in which she worked immediately prior to a Change of Control, and Employee
resigns within thirty (30) calendar days after the Change in Control, Employee
shall receive Severance Pay subject to Section 2(f). For purposes of this
Agreement, “Change of Control” means (i) a merger, consolidation, reorganization
or other transaction in which the Company does not survive and in which
securities possessing more than 50% of the total combined voting power of the
Company's outstanding voting securities are transferred or issued to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or (ii) the sale, transfer or other disposition of all or
substantially all of the Company's assets.

(f)        Severance Pay Conditions. Employee shall be required to sign, deliver
and not revoke a General Release substantially in the form attached hereto as
Exhibit C as a condition precedent to payment of any Severance Pay pursuant to
any provision of Section 2 of this Agreement. Any Severance Pay shall be paid in
a lump sum either within ten (10) days after the date Employee signs and
delivers the General Release to the Company or on a later date, if Employee so
chooses, and will be subject to the usual and applicable required withholdings
and payroll taxes. If Employee chooses to defer payment of the Severance Pay,
the General Release shall not release the Company from its obligations to pay
Employee the Severance Pay.

 

3

 

--------------------------------------------------------------------------------

 

 

3.

Compensation and Fringe Benefits.

(a)       Base Salary. Employee will receive a base salary at the annualized
rate of $400,000 per year (the “Base Salary”), which shall be paid periodically
in accordance with normal Company payroll practices and subject to the usual and
applicable required withholdings. Employee understands and agrees that neither
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

(b)       Performance Bonus. Employee will be eligible to participate in the
North America Executive Bonus Plan (“Performance Bonus Plan”) approved by the
board’s Compensation Committee. Under the Performance Bonus Plan, Employee may
receive, in addition to her Base Salary, a quarterly performance bonus in an
amount between zero and $50,000 per calendar quarter, provided, however, if
either the first or last calendar quarter of the Term is less than a full
quarter, the bonus for such quarter shall be pro rated. Any bonus payments, if
applicable, shall be made at the time specified in the Performance Bonus Plan
and will be subject to the usual and applicable withholding and payroll taxes.
The Company shall notify Employee of any changes to the Performance Bonus Plan
in writing.

(c)       Discretionary Bonus. In addition to Base Salary and any Performance
Bonus payable under the Performance Bonus Plan, Employee shall be eligible to be
considered for a Discretionary Bonus in an amount between zero and $25,000 per
calendar quarter to be determined by the CEO in his sole and absolute
discretion. In exercising such discretion, the CEO will take into consideration
to what extent Employee achieves the following strategic goals: (i) grow the
Company's North America business profitably; (ii) further increase awareness of
the Travelzoo brand; (iii) successfully launch a minimum of two new products,
services, or publications every twelve months; (iv) build a profitable online
video and TV business for Travelzoo; and (v) become the spokesperson for
Travelzoo in North America in the media. The Company guarantees to Employee a
Discretionary Bonus of $75,000 for Q4 2007. If either the first or last calendar
quarter of the Term is less than a full quarter, the bonus for such quarter
shall be pro rated.

(d)       Vacation and Holiday Pay. Employee shall receive five (5) weeks of
paid vacation per year, which accrues over the course of the year. In addition,
the Company provides eight (8) paid holidays each year, along with two (2)
“floating holidays” which can be used by Employee at any time.

(e)       Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company's employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.

 

4

 

--------------------------------------------------------------------------------

 

4.   Expenses. The Company will pay or reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee's duties hereunder in accordance
with the Company's established policies.

5.   Certain Covenants.

(a)       Intellectual Property Rights.

(i)        Employee agrees that the Company will be the sole owner of any and
all of Employee's “Discoveries” and “Work Product,” hereinafter defined, made
during the term of her employment with the Company, whether pursuant to this
Agreement or other duties performed on behalf of the Company. For purposes of
this Agreement, “Discoveries” means all inventions, discoveries, improvements,
and copyrightable works (including, without limitation, any information relating
to the Company's software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of her employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere. For purposes of this Agreement, “Work Product” means
any and all work product relating to Discoveries.

(ii)       Employee shall promptly disclose to the Company all Discoveries and
Work Product. All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, “Tangible Embodiments”) of such Discoveries
or Work Product. All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.

(iii)      Employee hereby assigns and agrees to assign to the Company all of
her interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of her rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon

 

5

 

--------------------------------------------------------------------------------

 

Employee's own time (c) does not relate to Company business or to the Company's
actual or anticipated research or development and (d) does not result from any
work performed by Employee for the Company.

(iv)      At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as her agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in her behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.

(v)       To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
“work made for hire” or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.

(vi)      The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, her assignees
permitted under this Agreement, executors, administrators, and other
representatives.

 

(b)

Exposure to Proprietary Information.

(i)        As used in this Agreement, “Proprietary Information” means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is

 

6

 

--------------------------------------------------------------------------------

 

required to keep confidential. Notwithstanding the preceding sentence, the term
“Proprietary Information” does not include information that is or becomes
publicly available through no fault of Employee, or information that Employee
learned prior to the Effective Date.

(ii)       In recognition of the special nature of her employment under this
Agreement, including her special access to the Proprietary Information, and in
consideration of her employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.

(c)       Use of Proprietary Information; Restrictive Covenants.

(i)        Employee acknowledges that the Proprietary Information constitutes a
protectible business interest of the Company, and covenants and agrees that
during the term of her employment, whether under this Agreement or otherwise,
and after the termination of such employment, she will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of her duties for the Company.

(ii)       Employee will not, during Employee’s employment with Employer or, for
a period of one year thereafter (the “Restricted Period”), anywhere within the
United States (the “Restricted Territory”), directly or indirectly (whether as
an owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):

1.         perform services for, or engage in, any business or segment of a
business which generates its revenues primarily from the development,
publishing, or sale of online advertisements for travel companies (the
“Products”);

2.         except on behalf of the Company, solicit any person or entity who is,
or was at any time during the twelve-month period immediately prior to the
termination of Employee's employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or

3.         solicit for employment any person who is, or was at any time during
the twelve-month period immediately prior to the termination of Employee's
employment with the Company, an employee of the Company.

(d)       Scope/Severability. The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time

 

7

 

--------------------------------------------------------------------------------

 

deems the Restricted Period unreasonably lengthy, or the Restricted Territory
unreasonably extensive, or any of the covenants set forth in this Section 5 not
fully enforceable, the other provisions of this Section 5, and this Agreement in
general, will nevertheless stand and to the full extent consistent with law
continue in full force and effect, and it is the intention and desire of the
parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Restricted Period be deemed to be the
longest period permissible by law, but not in excess of the length provided for
in Section 5(c), and the Restricted Territory be deemed to comprise the largest
territory permissible by law under the circumstances).

(e)       Return of Company Materials upon Termination. Employee acknowledges
that all records, documents, and Tangible Embodiments containing or of
Proprietary Information prepared by Employee or coming into her possession by
virtue of her employment by the Company are and will remain the property of the
Company. Upon termination of her employment with the Company, Employee shall
immediately return to the Company all such items in her possession and all
copies of such items.

 

6.

Equitable Remedies.

 

(a)       Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for
the protection of the Company's business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee's actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by him of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in Section
11, the Company may apply to a court of competent jurisdiction, in accordance
with Section 11(c) of this Agreement, to obtain the equitable relief referenced
in this Section 6.

(b)       Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.

(c)       In the event of any judicial determination that any of the covenants
in Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.

 

8

 

--------------------------------------------------------------------------------

 

7.   Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.

8.   Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if delivered personally,
one (1) day after mailing via Federal Express overnight or a similar overnight
delivery service, or three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors in interest at the addresses listed above, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid.

9.   Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

10.   Entire Agreement. This Agreement represent the entire agreement and
understanding between the Company and Employee concerning Employee's employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee's employment relationship with
the Company.

 

11.

Resolution of Disputes Regarding Employment.

(a)       The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator.

(b)       If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in New York, New York in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The Company shall pay the arbitrator’s fees and
costs. The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction. The arbitrator may award
the prevailing party in any such attorneys’ fees and costs incurred in
connection therewith.

 

9

 

--------------------------------------------------------------------------------

 

(c)       The arbitrator shall apply New York law to the merits of any dispute
or claim, without reference to rules of conflict of law. Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in New York County, New York as the exclusive jurisdiction for any
action or proceeding arising from or relating to this Agreement and/or relating
to any arbitration in which the Parties are participants.

(d)       Employee understands that nothing in this Section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.

(e)       Employee has read and understands Section 11, which discusses
arbitration. Employee understands that by signing this agreement, employee
agrees to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of employee's right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:

(i)        Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

(ii)       Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;

(iii)      Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

(f)        The Parties may apply to any court of competent jurisdiction (in
accordance with Section 11(c)) for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator.

12.   No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.

13.   Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of New York.

14.   Acknowledgment. Employee acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has

 

10

 

--------------------------------------------------------------------------------

 

carefully read and fully understands all the provisions of this Agreement, and
is knowingly and voluntarily entering into this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.

 

 

COMPANY:

 

 

 

TRAVELZOO INC.

 

 

 

 

By:

/s/ Ralph Bartel

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

November 4, 2007

 

 

EMPLOYEE:

 

 

 

/s/ C.J. Kettler

 

C.J. Kettler

 

 

 

 

Date:

November 2, 2007

 

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTSIDE RELATIONSHIPS / BOARDS

Company reserves the right to reasonably withdraw approval for one or more of
these relationships if they should prove to affect the ability of Employee to
fully perform his duties and responsibilities.

 

A.

Partner: Propeller Partners, a strategic media consulting firm. Employee
performs services for Propeller Partners approximately 10 hours per month,
outside the Company’s normal working hours.

Compensation: Passive investment, no salary.

 

B.

Consultant: Employee performs consulting work for Disney. The hours vary based
on the client’s needs, but all consulting work is performed outside the
Company’s normal working hours.

Compensation: Day rate basis. 

 

C.

Board Member: Greenopia, an organization that publishes local guides to “green”
living.

Compensation: Equity and reimbursement of certain expenses

 

D.

Advisory Board Member: Healthy Child, Healthy World, an organization that
expands awareness and understanding of environmental hazards to children's
health.

Compensation: Reimbursement of certain expenses

 

 

 

TRAVELZOO INC.

 

 

 

 

/s/ C.J. Kettler

 

By:

/s/ Ralph Bartel

C.J. Kettler

 

Print Name

Ralph Bartel

 

 

Title:

Chief Executive Officer

 

 

 

 

November 2, 2007

 

November 4, 2007

Date Signed

 

Date Signed

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of __________, 2007, is made by and
between TRAVELZOO INC., a Delaware corporation (the “Corporation”) and
________________________________ (the “Indemnitee”).

 

RECITALS

 

A.        The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

B.        The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors and officers with adequate, reliable
knowledge of legal risks to which they are exposed or information regarding the
proper course of action to take;

C.        The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;

D.        The Corporation believes that it is unfair for its directors and
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or officer received no personal profit and in
cases where the director or officer was not culpable;

E.        The Corporation, after reasonable investigation, has determined that
the liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;

F.        The Corporation’s Certificate of Incorporation requires the
Corporation to indemnify its directors and officers to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”). The Certificate
of Incorporation expressly provides that the indemnification provisions set
forth therein are not exclusive, and contemplate that contracts may be entered
into between the Corporation and its directors and officers with respect to
indemnification;

G.        Section 145 of the DGCL (“Section 145”), under which the Corporation
is organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

--------------------------------------------------------------------------------

 

H.        The Board of Directors has determined that contractual indemnification
as set forth herein is not only reasonable and prudent but also promotes the
best interests of the Corporation and its stockholders;

I.         The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation and/or one or more
subsidiaries or affiliates of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation and/or one or more subsidiaries or affiliates of the Corporation;
and

J.         Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein.

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

 

Section 1. Generally.

 

 

To the fullest extent permitted by the laws of the State of Delaware:

 

(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was or has agreed to
serve at the request of the Corporation as a director, officer, employee or
agent of the Corporation, or while serving as a director or officer of the
Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of any action alleged to have been taken or
omitted in such capacity.

 

(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or

 

2

 

--------------------------------------------------------------------------------

 

agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, no indemnification shall be made in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation unless, and only to the extent that, the Delaware
Court of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which the Delaware Court of Chancery or
such other court shall deem proper.

 

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred in connection
therewith. For purposes of this Agreement and without limiting the foregoing, if
any action, suit or proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and (v) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.

 

Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made
(i) by a majority vote of the directors who are not parties to the action, suit
or proceeding in question (“disinterested directors”), even if less than a
quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
action, suit or

 

3

 

--------------------------------------------------------------------------------

 

proceeding in question, (iv) by independent legal counsel, or (v) by a court of
competent jurisdiction.

 

 

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

 

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
threatened or pending civil, criminal, administrative or investigative action,
suit or proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding within thirty (30) days after
receipt by the Corporation of (i) a statement or statements from Indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of Indemnitee to repay such amount or amounts, only if, and to
the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Corporation as authorized by this Agreement or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of Indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

 

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof. The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is prejudiced in its
defense of such action, suit or proceeding as a result of such failure.

 

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
on any significant issue between the Corporation and Indemnitee in the conduct
of any such defense or (iii) the Corporation shall not, in fact, have employed
counsel to assume the defense of such action, suit or proceeding, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Corporation,
except as otherwise expressly provided by this Agreement. The Corporation shall
not be entitled, without the consent of Indemnitee, to assume the defense of any
claim brought by or in the right of the Corporation or as to which counsel for
the Corporation shall have reasonably made the conclusion provided for in clause
(ii) above.

 

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other

 

4

 

--------------------------------------------------------------------------------

 

enterprise which Indemnitee is or was serving or has agreed to serve at the
request of the Corporation, a witness or otherwise participates in any action,
suit or proceeding at a time when Indemnitee is not a party in the action, suit
or proceeding, the Corporation shall indemnify Indemnitee against all expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

 

Section 5. Procedure for Indemnification

 

(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

 

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 1 hereof, nor the fact that there has been an
actual determination by the Corporation (including its Board of Directors or one
of its committees, its independent legal counsel, and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct. The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such proceeding or otherwise
shall also be indemnified by the Corporation.

 

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

 

5

 

--------------------------------------------------------------------------------

 

 

Section 6. Insurance and Subrogation.

 

(a) The Corporation may purchase and maintain insurance on behalf of Indemnitee
who is or was or has agreed to serve at the request of the Corporation as a
director or officer of the Corporation, or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise against any liability asserted against, and incurred by, Indemnitee
or on Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s
status as such, whether or not the Corporation would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. If the
Corporation has such insurance in effect at the time the Corporation receives
from Indemnitee any notice of the commencement of a proceeding, the Corporation
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the policy. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

 

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

 

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

 

Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.

 

(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

 

6

 

--------------------------------------------------------------------------------

 

(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board, which
approval shall not be unreasonably withheld), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
a proceeding or establishing or enforcing a right to indemnification under this
Agreement, Section 145 of the General Corporation Law of the State of Delaware
or otherwise.

 

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Corporation,
as well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan).

 

(e) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 

(f) The term “other enterprises” shall include, without limitation, employee
benefit plans.

 

(g) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

 

Section 8. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement),

 

7

 

--------------------------------------------------------------------------------

 

unless such action, suit or proceeding (or part thereof) was authorized or
consented to by the Board of Directors of the Corporation.

 

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.

 

(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements (including, without limitation, the
Corporation’s Detrimental Conduct Agreements and Proprietary Information and
Non-Solicitation Agreements) the Indemnitee may be a party to with the
Corporation, or any subsidiary of the Corporation or any other applicable
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, if any.

 

Section 9. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.

 

Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.

 

Section 11. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and

 

8

 

--------------------------------------------------------------------------------

 

amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Corporation or
others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.

 

Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 

If to the Corporation:

 

Travelzoo Inc.

800 West El Camino Real, Suite 180

Mountain View, California 94040

Attn: Chief Financial Officer

Facsimile: +1 (650) 943-2433

 

 

If to Indemnitee:

 

[name]

[address]

Facsimile: _____________________

 

Section 13. Subsequent Legislation. If the General Corporation Law of Delaware
is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the General Corporation
Law of Delaware, as so amended.

 

Section 14. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Certificate of Incorporation or ByLaws, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Corporation’s Certificate of Incorporation or ByLaws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement

 

Section 15. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid,

 

9

 

--------------------------------------------------------------------------------

 

binding and enforceable. The Corporation agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court of competent jurisdiction in which a proceeding by Indemnitee for
enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Corporation to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Corporation of its obligations
under this Agreement.

 

Section 16. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

Section 17. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.

 

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 19. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

 

Section 20. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and New Jersey, and waives and agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.

 

Section 21. Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.

 

Section 22. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of

 

10

 

--------------------------------------------------------------------------------

 

competent jurisdiction shall make a final determination that the provisions of
the law of any state other than Delaware govern indemnification by the
Corporation of its officers and directors, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

 

Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

 

Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

 

TRAVELZOO INC.

 

 

By ________________________________

 

Name: ____________________________

 

Title: ____________________________

 

 

 

INDEMNITEE:

 

 

By __________________________________

 

Name: _______________________________

 

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT C

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release is entered into by and between
______________________ (“Employee”) and Travelzoo Inc. (“Employer”)
(collectively referred to herein as “the Parties”).

RECITALS

A.        Employee is employed by Employer in the position of
______________________ pursuant to a written employment agreement dated
_________________ (the “Employment Agreement”).

B.        Pursuant to the provisions of the Employment Agreement, Employer was
notified on _________________ that Employee’s employment with Employer will
terminate as of _________________ (the “Termination Date”). Employee shall
receive his wages and any unused vacation time accrued through
__________________, less deductions required by law, in accordance with
Employer’s customary payroll practices.

C.        In consideration of Employee’s service and to assist her in the
transition to new employment, Employer is hereby offering Employee severance
pay, subject to the terms and conditions set forth below.

ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:

AGREEMENTS

1.         Severance Payment. Subject to Employee’s execution of this Agreement,
Employer will pay Employee a lump sum severance payment in the gross amount of
$____________ or o months salary, less applicable taxes and withholdings, within
ten (10) days following the Revocation Period set forth in Section 17 of this
Agreement, in accordance with Employer’s customary payroll practices. Employee
acknowledges that such payment is more than Employer is required to pay under
its normal policies and procedures and its contractual arrangements with
Employee.

2.         Unemployment Benefits. Employer will not contest Employee’s
eligibility for unemployment benefits.

3.         Non-Disparagement. Employee agrees that she will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after his employment with

 

--------------------------------------------------------------------------------

 

Employer. In addition, Employee agrees that she will not make any remarks which
may damage or discredit the reputation of Employer’s products, or otherwise
adversely affect the goodwill of its business, or be harmful to its business
relationships. Employer agrees that its senior executives and officers will not
directly or indirectly publish or disseminate to the media or any individual or
entity information that is critical, derogatory or otherwise intended to
disparage Employee.

4.         General Release. Subject only to Section 6 and except for the rights
and benefits specifically provided in this Agreement, Employee releases and
discharges Employer, and each of its respective past, present and future
shareholders, officers, directors, employees, agents, insurers, attorneys and
parent, affiliated or related entities, and their respective successors and
assigns (“Released Parties”), from all claims, demands, actions, rights,
damages, costs, losses, expenses, compensation and other legal responsibilities,
known or unknown, of any kind, which Employee may own or hold against any of the
Released Parties at any time through the effective date of this Agreement. The
rights and claims released by this Agreement include, but are not limited to,
all claims of whatever kind or nature that may exist relating to, arising out of
or in connection with Employee’s employment or the termination of such
employment, whether such claims are presently known or are hereafter discovered
or whether they are foreseen or unforeseen as of the date hereof. This release
applies, without limitation, to any and all claims for employment
discrimination, harassment or retaliation under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act (including the
Older Worker Benefit Protection Act); the Fair Labor Standards Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act, the Workers
Adjustment and Retraining Notification Act; the Sarbanes-Oxley Act, the
Americans with Disabilities Act of 1990, the New York Human Rights Law, the New
York City Human Rights Laws, the New York Aids Testing Confidentiality Act, the
New York Equal Pay Law, the New York Persons With Disabilities Law, Civil Rights
Law, the New York Genetic Testing Confidentiality Law, the New York
Nondiscrimination Against Genetic Disorders Law, the New York Smokers Rights
Law, the New York Equal Rights Law, the New York Discrimination by Employment
Agencies Law, the New York Bone Marrow Leave Law, the New York Adoptive Parents
Child Care Leave Law, the New York Cancer Victim Bias Law, Article 1, Section 11
of the New York State Constitution; N.Y. Workers’ Compensation Law, or any other
state, federal or local statute or regulation applicable to Employer, including
any claim for intentional or negligent infliction of emotional distress,
physical injury, violation of any public policy, breach of any implied or
express contract, any claim for stock options, any claim for wrongful
termination, fraud, intentional or negligent misrepresentation, and all other
legal and equitable causes of action whatsoever and all remedies for such
claims. The release of claims made by Employee in this Agreement does not apply
to claims that arise after the date this Agreement is executed. Employee
certifies that as of the date of this Release, she has reported all accidents,
injuries or illnesses relating to or arising from his employment with the
Employer.

5.         Unknown Claims. Employee understands that the release set forth above
includes claims which Employee knows about and those Employee may not know
about.

 

--------------------------------------------------------------------------------

 

6.         Claims Not Affected by Release. This Release does not affect
Employee’s right to apply for continuation or conversion of insurance coverage
to the extent that the Employer’s insurance plans or applicable law provide for
such continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law.

7.         Agreement Not To Sue and Warranty. Employee promises that she has not
and will not file any suit, charge, complaint, grievance, action or other
proceeding with any federal, state or local agency, court, organization,
judicial forum or other tribunal asserting any claim that is released in Section
4 above, and warrants that she has not assigned to any other person or entity
the right to file any claims that are released in Section 4 above, nor will she
permit any person, group of persons, or organization to take such action on his
behalf.

8.         Non-Admissions. It is understood that by offering or entering into
this Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.

9.         Return of Property. Employee promises to return all of Employer’s
property, including all work in progress, files, photographs, notes, records,
credit cards, keys, access cards, computer, and other company or customer
documents, products or property which she has received in the course of his
employment, or which reflect in any way any confidential or proprietary
information of Employer.

10.       Confidentiality Obligations Do Not Terminate. Employee understands
that after the Termination Date, Employee remains bound to comply with the terms
and conditions of paragraph 5 of the Employment Agreement.

11.       Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that she has not disclosed, and promises that she
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of his immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.

12.       Consequences of Violation of Agreement. If either party violates his
or its promises in this Agreement, the other party shall be entitled to recover,
in addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.

13.       Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall his in the
future. The existence of this

 

--------------------------------------------------------------------------------

 

Agreement shall be a valid, non-discriminatory basis for rejecting any such
application or, in the event Employee obtains such employment, to terminate such
employment.

14.       Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for paragraph 5 of
the Employment Agreement. Employee acknowledges that she has not relied on any
inducements that are not set forth herein.

15.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

16.       Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.

17.       Consultation with Attorney. Employee hereby acknowledges that she has
been advised by and consulted his attorney, that she has had a reasonable period
of time in which to consider the terms of this Waiver and Release, and she has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Waiver and Release and all of its terms. Employee specifically
acknowledges that she was counseled by a representative of Employer to seek the
advice of counsel concerning this Waiver and Release and its meaning and effect.

 

18.       Time for Consideration and Employee's Right to Revoke Agreement.
Employee hereby acknowledges that she has been given twenty-one (21) days to
consider this Waiver and Release and that she has been advised that she may
revoke this Waiver and Release within seven (7) days of his execution.
Revocation can be made by delivering a written notice of revocation to Travelzoo
Inc., Attention: HR Department, 590 Madison Avenue, 21st Floor, New York, NY
10022. For the revocation to be effective, written notice must be actually
received at the designated address no later than the close of business on the
seventh calendar day after Employee signs this Agreement. If Employee revokes
this Agreement, it shall not be effective or enforceable and Employee will not
receive the payment described in paragraph 2.2. Employee hereby acknowledges
that his execution of this agreement and release is made knowingly, and that she
has been advised of and afforded the proper time for consideration and
revocation of this Agreement and Release, as specified by the Older Worker
Benefit Protection Act. In the event that Employee revokes the Waiver and
Release, the waiver included in Section 1 will be of no further force or effect.

 

EMPLOYEE ACKNOWLEDGES THAT she HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME. she HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS

 

--------------------------------------------------------------------------------

 

TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. she
FURTHER ACKNOWLEDGES THAT she HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT she HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT she HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND HIS
TAX ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.

 

 

TRAVELZOO INC.

 

 

 

 

 

 

By:

 

[Employee]

 

Print Name

 

 

 

Title:

 

 

 

 

 

 

 

 

Date Signed

 

Date Signed

 

 

 

 